Dodge, J.
The trial court evidently felt constrained in his construction of the release in this case by what he termed a strict rule of law applicable thereto, to the effect that the general words of the release, acknowledging full payment and satisfaction of all claims by reason of the injuries received on defendant’s car on the date named, were limited by the specification of those injuries elsewhere in the writing, and counsel now contend that there is such a strict rule of law which must constrain us, to the effect that wherever words of particular description are contained in any contract, and more particularly in a release of damages, followed by more general words of discharge, the instrument must be construed as limited to the particular words and not extended to the full scope of the general words thereof. There is an entirely erroneous idea embodied in this contention. No rule of construction merely is a strict rule of law. In applying and enforcing any and every contract, especially when reduced to writing, it is the duty of the court to ascertain what the parties really intended by the words used in the instrument, and so-called rules of construction are but aids or suggestions resulting from common experience to the effect that *607people generally, in arranging and using words, mean thus or so -thereby. In re Donges’s Estate, 103 Wis. 497, 79 N. W. 786; Brittingham & H. L. Co. v. Manson, 108 Wis.[ 221, 225, 84 N. W. 183. It has often been said with reference to wills, and is true in application to other written contracts, that seldom are any two exactly alike and precedents are of little value. A very slight change in the arrangement of the words used may be significant to á court of a radically different purpose maintained by the parties thereto. Lawrence v. Barter, 116 Wis. 294, 308, 93 N. W. 30. The rule contended for, that particularization followed by a general expression will ordinarily be restricted to the former, is based on the fact in human experience that usually the minds of parties are addressed specially to the particularization, and that the generalities, though broad enough to comprehend other fields if they stood alone, are used in contemplation of that upon which the minds of the parties are centered. It is the foundation of the whole rule noscitwr a sociis; but if the contrary appear to have been the intent, courts will defeat instead of execute the real contract of the parties by blind submission to any such rule. That particular rule is supported by citation of several cases presenting documents more or less similar to, but all in some respects variant from, the release here. We need not stop to analyze those cases, some of which are: Jackson v. Stackhouse, 1 Cow. 122; Union Pac. R. Co. v. Artist, 60 Fed. 365; Texas & P. R. Co. v. Dashiell, 198 U. S. 521, 25 Sup. Ct. 737; State ex rel. Lederer v. Inter-National Inv. Co. 88 Wis. 512, 519, 60 N. W. 796. It may be noted, however, that in this release the very first words thereof are an acknowledgment of payment and satisfaction for all injuries resulting from the accident in general and comprehensive terms. This, according to some authorities, is held ordinarily to indicate that the generality of the release was that upon which the minds of the parties centered, and should not be con*608trolled or in any way limited by tbe fact of subsequent description or specification. Chicago U. T. Co. v. O’Connell, 224 Ill. 428, 79 N. E. 622; Slayton v. Hemken, 36 N. Y. Supp. 249. Tbe inefficacy of either rule to control a court as against tbe obvious intention of tbe parties is emphasized in Quebe v. Gulf, C. & S. F. R. Co. 98 Tex. 6, 81 S. W.. 20, 66 L. R. A. 124, where also is pointed out, as bearing upon tbe intent, tbe exteme improbability that parties meet on tbe basis of settling a part of tbe damages for the injuries in an accident, intending to leave other parts thereof unadjusted and the subject of litigation.
However, we do not think that the appellant’s claim of release and discharge from liability needs to rest at all on the general words contained in tbe writing. It seems to us clear that tbe very specification of tbe injuries received, whether they limit the genei’al words of release or not, suffice to include all that for which plaintiff now seeks recovery. Those words are of course an attempted description merely of the direct injuries received, not of tbe results which might.develop therefrom, and which, under the law, are properly included in the damages suffered by reason of those direct injuries. There is described in the release a scalp wound upon the head. If from that there had followed blood poisoning, however aggravated, necessitating radical treatment and causing great suffering, could anybody doubt that such result was included in a release of all damages for such injury ? We think not. Cary v. Preferred Acc. Ins. Co. 127 Wis. 67, 106 N. W. 1055. So it is not necessary for us to look in the specification for a description of the blood tumor or encysted ovary which the surgeons fopnd in plaintiff’s body, necessitating the serious operation which they described, if we find fairly included the direct injury to her body which, by natural processes of’ development, produced that result. The words of particularization are: “The right limb contused, head struck, shook up badly, and, further, *609by reason of said accident and collision I was otherwise bruised and injured.” Now the attempt of respondent apparently is to confine these words to the contusion of the right limb and the scalp wound, but the fact that plaintiff was shook up badly is just as much particularized and that she was otherwise bruised and injured apart from those particular bruises. The evidence disclosed that she was bruised about the abdomen in such a place as to -be likely to have injured the ovary or any one of several of the internal viscera; also that rupture of blood vessels about the ovary might have resulted from the jar or shock; in short, from being “shook up,” as the release says. It is claimed that these words must be deemed to refer to external injuries and not to internal, but we think unreasonably, for every bruise causes more or less of internal injury. Abrasion of the mere cuticle is not ordinarily the sole injury described by such expression, and it is only matter of degree whether that bruise is confined to the parts of the body nearest the cuticle or more internal. Some measure of extravasation almost invariably accompanies any severe blow or bruise, and whether that blood collects near the surface or around some internal organ is an immaterial circumstance in considering the results of such a bruise. Let us suppose that plaintiff had brought her suit and had alleged, in the words of the release, that by the collision and blow she suffered a contusion of her right limb, her head was struck, and she was shook up badly, and by reason thereof was otherwise bruised and injured. There is no doubt that she might have proved just such an injury in the region of her right ovary as her physicians found on examination and have recovered damages therefor as the natural result of the direct injuries named. But, on the other hand, let it be supposed that she had not offered proof under such a complaint of such internal injury and result, can there be any doubt that a judgment for damages would conclude her and exhaust her right of action against *610tbe defendant? We think this could be answered only in the negative. But we see no reason to think that the same words of description when used in a release are any less sufficient to include the abdominal injury than they would be in the supposititious complaint.
There is here no question of fraud and no suggestion of a mutual mistake as to the harm which might develop from the injuries plaintiff had received, so that we need not discuss whether the developments from a severe blow in the abdominal region are so obviously uncertain that the parties must have been conscious of the uncertainty and intended to embody it in their settlement, a subject which- was treated with some care in Kowalke v. Milwaukee E. R. & L. Co. 103 Wis. 472, 79 N. W. 762.
Our conclusion is that the trial court erred in construing this instrument; that by the very terms thereof is described the injuries which plaintiff received and from which the jury have found to- have resulted the damages claimed in the complaint and which they considered and allowed in their verdict. The making of the release was established without contradiction, and, with the fact found by the jury that the damages resulted proximately from such injuries, constituted a foundation upon which, by the application of a correct legal construction of the release, the court should have granted the defendant’s motion for judgment notwithstanding the verdict.
By the Court. — Judgment reversed, and cause remanded with instructions to render judgment for the defendant.